The petition, filed in this court on behalf of John Davis represents that he is unlawfully restrained of his liberty and confined in the county jail of Rogers county, by the sheriff of said county, on a charge of having murdered one Leslie C. Wolfinberger in said county on May 28, 1915. That he was placed on trial in the District Court of said county on September 21st, which trial resulted in a disagreement of the jury, at which time the trial judge ordered that petitioner be admitted to bail in the sum of ten thousand dollars. On October 22nd, said district judge, upon an hearing had for that purpose, declined to reduce the amount of said bail.
It is further averred that said bail so required is unreasonable and excessive.
On a consideration of the petition and the evidence offered in support thereof, it is ordered that the petitioner John Davis, be admitted to bail in the sum of seven thousand five hundred dollars, conditioned as required by law. The same to be approved by the court clerk of Rogers county. *Page 49